Citation Nr: 0720424	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  02-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
for the period from December 1, 1990 through April 7, 2000.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The rating decision was sent to the appellant in 
January 2002.  The rating decision implemented an October 
2001 decision of the Board which reversed a May 7, 1985, 
rating decision which had terminated TDIU.  In implementing 
the Board's decision, the RO restored TDIU from August 1, 
1985, to January 1, 1990.  The veteran has appealed this 
decision to the Board, contending entitlement to TDIU for the 
period from January 1, 1990, to April 7, 2000.

This case was previously before the Board in June 2003, when 
it was remanded for corrective action regarding notice to the 
veteran.  During the handling of the remand, the RO issued a 
March 2004 supplemental statement of the case with a rating 
action which granted TDIU for the period from January 1, 1990 
through November 30, 1990.  As this results in a complete 
grant of the benefit sought for that particular period of 
time, the remaining period on appeal is from December 1, 1990 
to April 7, 2000.

The Board also notes that this case was previously handled by 
the RO in Albuquerque, New Mexico.  In August 2003, following 
a change in the veteran's address involving a move to 
Arizona, the veteran was notified that the Phoenix, Arizona 
RO had assumed jurisdiction of his case.


FINDINGS OF FACT

1.  The RO granted TDIU in a November 1978 rating action, 
effective from May 4, 1978.

2.  A May 1985 rating decision terminated the veteran's TDIU 
award effective August 1, 1985; an October 2001 Board 
decision reversed the RO determination on the basis of clear 
and unmistakable error (CUE).

3.  The veteran was employed as a National Service Officer 
for a veterans service organization from August 1989 to April 
2000.  There is no evidence or allegation that the veteran 
ever had any intervening break in employment.  At the time he 
terminated that employment, the veteran was working on a 
full-time basis and earning $51,000 per year.

4.  Proper application of VA law and regulations does not 
yield a result in which the veteran is to be awarded TDIU for 
his period of employment under appeal.


CONCLUSION OF LAW

TDIU is not warranted for the period from December 1, 1990 
through April 7, 2000.  38 U.S.C.A. §§ 1155, 1163, 5107, 5112 
(West 2002); 38 C.F.R. §§ 3.105, 3.343(c), 3.501, 4.3, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit sought.  In a July 2003 letter, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought: a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Moreover, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the Board finds that the lack 
of such a pre-AOJ-decision notice did not result in any 
prejudice to the claimant in this case.  Any timing defect 
was remedied by the fact that, after the July 2003 notice 
letter was sent, the claim on appeal was re-adjudicated by 
the agency of original jurisdiction in March 2004 and a 
supplemental statement of the case was issued to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The 
appellant was provided with ample time to benefit from the 
notice prior to the most recent RO adjudication of the case.  
The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the July 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  VA 
believes that the Dingess/Hartman analysis must also be 
analogously applied to the issue of TDIU.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but there has been no Dingess/Hartman 
notice of the types of evidence necessary to establish 
specific ratings or effective dates for an assigned 
disability rating.  Despite the arguably inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision in this case.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with the July 2003 letter in which it advised the 
veteran of the need to submit evidence demonstrating the 
nature and timing of an inability to follow substantially 
gainful employment due to service connected disabilities 
during the period of time under appeal.  As this case is 
largely decided as a matter of law, to the extent that the 
veteran's contentions contest VA's application of regulations 
rather than any material dispute of fact, the Board finds no 
prejudice to the appellant in any formal deficiency of 
Dingess/Hartman notice in this case.  Additionally, the Board 
notes that the veteran has submitted written correspondence 
advancing his contentions in this case as recently as April 
2007 and has not suggested that any outstanding evidence 
remains to be submitted in this appeal; the veteran indeed 
expressly indicated in April 2007 that he did not have 
anything further to submit.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Again, the 
Board notes that in April 2007 the veteran submitted a signed 
statement indicating that he had no additional information or 
evidence regarding this appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Facts & Analysis

The facts and history in this case, although not generally in 
dispute, are of particular significance in understanding the 
nature of the issue on appeal.  The RO granted service 
connection for a low back disability in a December 1976 
rating action.  At that time, it assigned a 20 percent 
disability rating effective from the date of the veteran's 
June 1976 claim.  Pursuant to a May 1978 claim for an 
increase, a November 1978 rating decision reflects that the 
RO awarded a 60 percent rating for the back disability, as 
well as TDIU, both effective from May 4, 1978.

In a May 1985 rating action, the RO discontinued the 
veteran's TDIU, effective August 1, 1985, noting that he had 
been able to obtain and retain substantially gainful 
employment.  It continued the individual evaluations for each 
service-connected disability.  The veteran did not initiate 
an appeal of that decision upon notice from the RO.

The veteran filed a claim in February 2000 seeking 
restoration of TDIU and alleging clear and unmistakable error 
(CUE) in the May 1985 rating action.  In April 2000, the 
veteran submitted a new claim for TDIU, alleging that he was 
currently unemployable.  The RO's August 2000 rating decision 
granted TDIU from April 8, 2000, but rejected the veteran's 
claim of CUE in the prior rating action.  In an October 2001 
decision on appeal, the Board allowed the appeal, finding CUE 
in the May 1985 rating decision.  The Board indicated that 
the RO failed to follow the appropriate standard of proof for 
purposes of reducing the veteran's rating.

The RO's December 2001 rating decision restored the veteran's 
TDIU, stating that he was entitled to the total rating from 
May 4, 1978 to January 1, 1990.  The RO explained that the 
veteran became successfully re-employed in August 1989.  It 
was expected that the RO would have terminated entitlement to 
TDIU effective January 1, 1990.  The RO further noted that 
the veteran had been employed from August 1989 to April 2000 
as a National Service Officer for a veteran's service 
organization.  This employment involved working 40 hours a 
week and earning as much as $51,000 per year, as reported by 
the veteran himself in April 2000.  The RO continued 
entitlement to TDIU from April 8, 2000.  The veteran timely 
perfected an appeal of this decision.

An August 2002 Board decision partially granted the veteran's 
appeal, to the extent that it granted a TDIU for the period 
from January 1, 1990 to November 30, 1990.  At the veteran's 
request, this August 2002 Board decision was vacated by the 
Board in March 2003.  The case was later remanded to the RO 
in June 2003 and, during the handling of the remand, the RO 
issued a supplemental statement of the case which included a 
rating action to restore TDIU, once again, for the period 
from January 1,1990 through November 30, 1990.

The veteran continues to contend that he is entitled to TDIU 
for the entire period from January 1, 1990 through April 7, 
2000.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  
If clear and unmistakable error is established, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  Id.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
C.F.R. § 3.105(e).

The notice of the proposed reduction must also advise the 
beneficiary that he will have an opportunity for a 
predetermination hearing, provided that a request for such a 
hearing is received by VA within 30 days from the date of the 
notice.  If a predetermination hearing is timely requested, 
benefit payments shall be continued at the previously 
established level pending a final determination concerning 
the proposed action.  38 C.F.R. § 3.105(i)(1).  Following the 
predetermination procedures, final action will be taken, with 
written notice of the final action issued to the beneficiary 
and his representative, setting forth the reasons therefor 
and the evidence upon which it is based.  38 C.F.R. 
§ 3.105(i)(2).  Where a reduction of benefits is warranted, 
the effective date of the final action shall be the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2)(i).  See also 38 C.F.R. § 3.501(e)(2) (effective 
date of discontinuance of compensation when employability is 
regained).

In reducing a rating of 100 percent service-connected 
disability based on individual unemployability, the 
provisions of 38 C.F.R. § 3.105(e) are for application but 
caution must be exercised in such a determination that actual 
employability is established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c)(1).  If a veteran with a 
total disability rating for compensation purposes based on 
individual unemployability begins to engage in a 
substantially gainful occupation during the period beginning 
after January 1, 1985, the veteran's rating may not be 
reduced solely on the basis of having secured and followed 
such substantially gainful occupation unless the veteran 
maintains the occupation for a period of 12 consecutive 
months.  Temporary interruptions in employment which are of 
short duration shall not be considered breaks in otherwise 
continuous employment.  38 C.F.R. § 3.343(c)(2). See 38 
U.S.C.A. § 1163(a)(1).

In this case, the veteran alleges that he is entitled to TDIU 
for the entire period from January 1, 1990 to April 8, 2000.  
He essentially asserts that if the RO followed the applicable 
law and regulations, it would be unable to reduce or 
terminate the TDIU rating from any point before April 8, 
2000, at which time the RO determined that the veteran was 
again entitled to TDIU.

The controversy in this case is focused primarily upon a 
legal question: do the procedures required by 38 C.F.R. 
§ 3.105(e) apply where a TDIU is retroactively reinstated for 
a limited period on the grounds of CUE in the original 
termination of the rating?

The Board notes that the finding of CUE in the May 1985 
rating decision renders the action void ab initio, such that 
it is as if the rating decision were never promulgated.  38 
C.F.R. § 3.105(a).  See Sorakubo v. Principi, 16 Vet.App. 
120, 124 (2002).  See also Kitchens v. Brown, 7 Vet.App. 320, 
325 (1995) (holding that when an RO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio).  The veteran 
argues that, therefore, he is continuously entitled to TDIU 
because there has been no proper reduction of the rating 
during the period under appeal.  Pursuant to VA regulations, 
a proper reduction of a current benefit requires notice to 
the veteran of the proposed action and final action that 
considers the evidence of record and any testimony offered by 
the veteran.  The Board notes that the combined effect of 38 
C.F.R. § 3.105(e) and 38 C.F.R. § 3.501(e)(2) is that a final 
rating reduction of a current benefit cannot be made 
effective until a minimum of 120 days after it was proposed 
in writing to the veteran.  Faust v. West, 13 Vet.App. 342, 
354 (2000); Brown v. Brown, 5 Vet.App. 413, 418 (1993).  
Because the RO could not have provided notice of a proposed 
reduction until after the October 2001 Board decision finding 
CUE in the May 1985 rating decision, any proposed reduction 
could not be effective until after the RO had already 
determined that the veteran was again entitled to TDIU 
effective April 8, 2000.  Therefore, interpretation and 
application of VA regulations in the manner advocated by the 
veteran would render futile any attempt to terminate the 
veteran's TDIU.

Thus, under the veteran's theory, VA would be required to pay 
to the veteran monetary compensation for a 100 percent rating 
based on individual unemployability from May 4, 1978 through 
April 7, 2000, even though the veteran was employed on a 
full-time basis at a substantially gainful occupation from 
August 1989 to April 2000.  The Board emphasizes that the 
veteran has not presented evidence to contradict any stated 
fact related to the nature of his employment, its duration, 
or his level of salary.  As addressed below, the veteran has 
instead offered arguments that certain regulations could be 
interpreted in a fashion as to categorize his employment, 
despite the undisputed details of duration and salary of 
record, as exempt from consideration in evaluating whether 
the veteran was employable.

Due to the significance of the legal question and the 
interpretation of the law required to resolve this case, the 
Board requested an opinion from VA's General Counsel (GC) on 
this matter.  In VAOPGCPREC 1-2007 (January 17, 2007), in 
response, GC noted that 38 C.F.R. § 3.105(e) required VA to 
follow specified procedures, including providing advance 
notice and an opportunity to present evidence and be heard, 
when terminating a TDIU if the termination would result in 
reduction of compensation payments currently being made.  
However, GC emphasized that it is a distinct situation where 
VA retroactively reinstates such a TDIU on the grounds of CUE 
in the original termination of the rating.  The GC held that 
"section 3.105(e) does not apply to the determination of the 
duration of the reinstated rating because there would be no 
reduction in compensation payments currently being made."  
VAOPGCPREC 1-2007 (January 17, 2007).

The GC further determined that the purpose of the pertinent 
procedural protections in section 3.105(e) is, consistent 
with longstanding VA practice, to "provide a veteran 
receiving service-connected disability benefits a reasonable 
time to adjust to the reduction of discontinuance of his or 
her compensation or to submit evidence to show why the 
proposed action is not warranted."  Id.  GC explained that 
applying the regulation as the veteran suggests in this case 
would not further the protective purpose; no running-award is 
being reduced in a manner in which the veteran would need to 
'adjust' to a change, and, moreover, the veteran is provided 
the opportunity to submit evidence to contend that the 
retroactive determination was not warranted before the 
decision addressing those benefits becomes final.  Id.

The resolution of this case is, in essence, dependent upon 
the GC opinion's resolution of the critical legal question, 
which is binding upon the Board.  The record shows that the 
veteran became employed in August 1989 as a National Service 
Officer.  Reduction of TDIU based on regained employability 
after January 1, 1985 requires that the veteran maintain the 
substantially gainful occupation for a period of 12 
consecutive months.  38 C.F.R. § 3.343(c)(2).  There is no 
evidence or allegation that the veteran had any break in 
employment until April 2000.  Therefore, 12 consecutive 
months of maintained employment was demonstrated as of August 
1990, and then throughout the period under appeal.

As held in VAOPGCPREC 1-2007 (January 17, 2007), section 
3.105(e) does not apply to the facts in this case.  Thus, the 
procedural requirements and timetable associated with 
providing advance notice and an opportunity to present 
evidence prior to the effective date of TDIU discontinuation 
are not applicable.  The Board again notes that the RO, in a 
rating action presented with the March 2004 supplemental 
statement of the case, has granted restoration of TDIU from 
January 1, 1990 through November 30, 1990 based upon an 
attempt to reconstruct a hypothetical chronology of events 
which would have led to the proper discontinuation of TDIU 
triggered by the veteran's August 1989 return to employment.  
The Board notes that the RO's determination that TDIU would 
not have been discontinued prior to December 1, 1990 included 
accounting for time that would have passed in connection with 
application of section 3.105(e).  The Board will not disturb 
the finding of the RO in this decision, but finds that now, 
in light of VAOPGCPREC 1-2007 (January 17, 2007), there is no 
reasonable legal basis for further extending entitlement to 
TDIU into more of the period during which the veteran was 
gainfully employed.

The Board further notes that VAOPGCPREC 1-2007 (January 17, 
2007), in referring specifically to the facts of this case, 
found that such a situation where VA could be required to pay 
many years of compensation at a rate for which the veteran 
did not meet the criteria would constitute "manifest 
injustice."  Indeed, the Board further observes that 
interpreting the regulations as the veteran advocates would 
find the law in such a state that opportunistic claimants may 
predictably obtain irrational windfall results; for instance, 
a claimant may strategically wait for many years to file a 
valid CUE claim with the object of securing retroactive 
compensation at a rate in excess of that which was actually 
warranted over those years.  The Board is not required to 
apply statutes and regulations in such a way as to yield an 
absurd result.  See Green v. Bock Laundry Mach. Co., 490 U.S. 
504, 104 L. Ed. 2d 557, 109 S.Ct. 1981 (1989) (declining to 
apply the plain language of a rule of evidence because a 
literal reading of the rule would compel an odd result in the 
case); Timex V.I., Inc. v. United States, 157 F.3d 879 
(Fed.Cir. 1998) (stating that statutory construction that 
causes absurd results is to be avoided if at all possible); 
Kilpatrick v. Principi, 16 Vet.App. 1 (2002) (citing 
precedent regarding the need to avoid an absurd result when 
interpreting a statute).  

In light of the holding of VAOPGCPREC 1-2007 (January 17, 
2007), and because the veteran's interpretation of the 
applicable law and regulations in this case would clearly 
yield an absurd result, the Board finds that no further 
revision of TDIU effective dates during the period of the 
veteran's employment under appeal can be warranted consistent 
with the law or the overall spirit of the VA disability 
compensation system.  See generally 38 U.S.C.A. § 1155 
(ratings awarded for service-connected disability are 
intended to compensate the beneficiary for impairment to 
earning capacity).

The veteran's primary contention, throughout this appeal, has 
been the argument that 38 C.F.R. § 3.105(e) should be applied 
to retroactively ensure payment for TDIU throughout his 
period of employment.  This argument has been rejected, as 
described above, as a matter of resolving a legal question 
with the binding holding of the GC.  The Board acknowledges 
that the veteran has suggested alternative arguments, 
including in May 2004, regarding how regulations might be 
interpreted to find that his employment as a National Service 
Officer was exempt from consideration in assessing 
employability and entitlement to TDIU.  The veteran's 
presentation was to the effect that, if he had been provided 
the opportunity to contest the discontinuation of his TDIU, 
he may have argued that certain regulatory provisions such as 
38 C.F.R. §§ 3.342(b)(4)(i), 3.343(c)(1), 3.343(c)(2), 
4.16(a), and 21.35(k)(6), could be interpreted in a fashion 
that would exempt portions or all of his tenure as a National 
Service Officer from VA's assessment of gainful employment to 
discontinue TDIU.

However, the Board observes that the veteran himself reported 
in April 2000 that the employment in question involved a paid 
a salary as high as $51,000 per year for 40 hours of work per 
week, and lasted from August 1989 until April 2000.  This 
shows employment substantially in excess of the applicable 
individual poverty thresholds from the period under 
consideration, and thus demonstrates employment which cannot 
be generally considered 'marginal' employment under 38 C.F.R. 
§ 4.16(a).  The veteran has submitted no evidence to support 
a special finding of fact that his work as a National Service 
Officer was nevertheless actually qualifying 'marginal' 
employment or was otherwise exempt under the regulations he 
has invited VA to interpret in his favor; the Board cannot 
find that the regulations cited require an award of TDIU for 
portions of the veteran's period of continuous employment.  
The Board again notes that the effective dates of his TDIU 
award already account for the 12 month period of TDIU 
provided for by 38 C.F.R. § 3.343(c)(2).

For the reasons discussed above, the Board finds that no 
further revision of the effective dates of the TDIU award 
under appeal is warranted.  As this appeal is determined 
largely on a question of law, and as the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


